MARY'S OPINION HEADING                                           








                                                NO.
12-07-00148-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
RONALD CALLOWAY,       §                      APPEAL
FROM THE SEVENTH
APPELLANT
 
V.        §                      JUDICIAL
DISTRICT COURT OF
 
MOTHER
FRANCES HOSPITAL
REGIONAL
HEALTHCARE CENTER,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                         
                  
MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction
pursuant to Texas Rule of Appellate Procedure 42.3(a).  The trial court’s judgment was signed on
December 13, 2006.  Under rule of
appellate procedure 26.1(a), unless Appellant timely filed a motion for new
trial or other postjudgment motion that extended the appellate deadlines, his
notice of appeal was due to have been filed “within 30 days after the judgment
[was] signed,” i.e., January 12, 2007. 
Appellant did not file a motion for new trial or other postjudgment
motion that extended the appellate deadlines. 
Moreover, Appellant did not file a motion for extension of time to file
his notice of appeal.  See Tex. R. App. P. 26.3.  Consequently, the time for perfecting the
appeal was not extended.  Tex. R. App. P. 26.1(a).  Appellant filed his notice of appeal on April
16, 2007.  Because the notice of appeal
was not filed on or before January 12, 2007, this court has no jurisdiction to
consider the appeal.




            On April 19, 2007, this court notified Appellant pursuant
to Texas Rule of Appellate Procedure 42.3(a) that his notice of appeal was
untimely.  Appellant was further informed
that unless the record was amended on or before April 30, 2007 to establish the
jurisdiction of this court, the appeal would be dismissed.  On April 27, 2007, Appellant requested an
extension of time to investigate “what the dismissal was about.”  However, Appellant did not furnish any
information showing the jurisdiction of this court as required by our April 19,
2007 notice.  Because this court is not
authorized to extend the time for perfecting an appeal except as provided by Texas Rules of Appellate Procedure
26.1 and 26.3, Appellant’s motion for extension of time is overruled and the
appeal is dismissed for want of jurisdiction.  See Tex.
R. App. P.  42.3(a).
            Opinion delivered May 9, 2007.
            Panel consisted of Worthen, C.J., Griffith, J., and Hoyle,
J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)